ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 4, 1990, 5 Cir., 1990, 910 F.2d 276)
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc without oral argument. The Clerk will specify a briefing schedule for the filing of supplemental briefs.